 

Exhibit 10.2

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (this “Agreement”), dated as of  September 23, 2014, among
Medley Management Inc., a Delaware corporation, Medley LLC, a Delaware limited
liability company, and the holders of LLC Units (as defined herein) from time to
time party hereto.

 

WHEREAS, the parties hereto desire to provide for the exchange of LLC Units for
shares of Class A Common Stock (as defined herein), on the terms and subject to
the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

SECTION 1.1.   Definitions

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Corporation” means Medley Management Inc., a Delaware corporation, and any
successor thereto.

 

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means the number of shares of Class A Common Stock for which a
LLC Unit is entitled to be exchanged. On the date of this Agreement, the
Exchange Rate shall be 1 for 1, subject to adjustment pursuant to Section 2.2 of
this Agreement.

 

“LLC Unit” means (i) each Class A Unit (as such term is defined in the Medley
LLC Agreement) issued as of the date hereof and (ii) each Class A Unit or other
interest in Medley LLC that may be issued by Medley LLC in the future that is
designated by the Corporation as a “LLC Unit”.

 

“LLC Unitholder” means each holder of one or more LLC Units that may from time
to time be a party to this Agreement.

 

“Medley LLC” means Medley LLC, a Delaware limited liability company, and any
successor thereto.

 

 

 

 

“Medley LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Medley LLC, dated on or about the date hereof, as such
agreement may be amended from time to time.

 

“IPO” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Permitted Transferee” has the meaning given to such term in Section 3.1 of this
Agreement.

 

“Unvested Units” has the meaning given to such term in the Medley LLC Agreement.

 

ARTICLE II

 

SECTION 2.1.   Exchange of LLC Units for Class A Common Stock.

 

(a)          From and after the first anniversary of the date of the closing of
the initial public offering and sale of Class A Common Stock (as contemplated by
the Corporation’s Registration Statement on Form S-1 (File No. 333-198212)) (the
“IPO”), or, if later, the date of the initial filing by the Corporation of a
registration statement with the U.S. Securities and Exchange Commission to cover
delivery of shares of Class A Common Stock to LLC Unitholders upon an Exchange
(as defined herein), each LLC Unitholder shall be entitled at any time and from
time to time, upon the terms and subject to the conditions hereof, to surrender
LLC Units (other than Unvested Units) to Medley LLC in exchange for the delivery
to the exchanging LLC Unitholder of a number of shares of Class A Common Stock
that is equal to the product of the number of LLC Units surrendered multiplied
by the Exchange Rate (such exchange, an “Exchange”); provided that any such
Exchange is for a minimum of the lesser of 1,000 LLC Units or all of the LLC
Units (other than Unvested Units) held by such LLC Unitholder.

 

(b)          A LLC Unitholder shall exercise its right to exchange LLC Units as
set forth in Section 2.1(a) above by delivering to the Corporation and to Medley
LLC a written election of exchange in respect of the LLC Units to be exchanged
substantially in the form of Exhibit A hereto, duly executed by such holder or
such holder’s duly authorized attorney, in each case delivered during normal
business hours at the principal executive offices of the Corporation and of
Medley LLC. As promptly as practicable following the delivery of such a written
election of exchange, Medley LLC shall deliver or cause to be delivered at the
offices of the then-acting registrar and transfer agent of the Class A Common
Stock or, if there is no then-acting registrar and transfer agent of the Class A
Common Stock, at the principal executive offices of the Corporation, the number
of shares of Class A Common Stock deliverable upon such Exchange, registered in
the name of the relevant exchanging LLC Unitholder. To the extent the Class A
Common Stock is settled through the facilities of The Depository Trust Company,
Medley LLC will, subject to Section 2.1(c) below, upon the written instruction
of an exchanging LLC Unitholder, use its reasonable best efforts to deliver the
shares of Class A Common Stock deliverable to such exchanging LLC Unitholder,
through the facilities of The Depository Trust Company, to the account of the
participant of The Depository Trust Company designated by such exchanging LLC
Unitholder. The Corporation shall take such actions as may be required to ensure
the performance by Medley LLC of its obligations under this Section 2(b) and the
foregoing Section 2(a), including the issuance and sale of shares of Class A
Common Stock to or for the account of Medley LLC in exchange for the delivery to
the Corporation of a number of LLC Units that is equal to the number of LLC
Units surrendered by an exchanging LLC Unitholder.

 

 

 

  

(c)          Medley LLC and each Exchanging LLC Unitholder shall bear their own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that Medley LLC shall bear any
transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, any Exchange; provided, however, that if any
shares of Class A Common Stock are to be delivered in a name other than that of
the LLC Unitholder that requested the Exchange, then such LLC Unitholder and/or
the person in whose name such shares are to be delivered shall pay to Medley LLC
the amount of any transfer taxes, stamp taxes or duties, or other similar taxes
in connection with, or arising by reason of, such Exchange or shall establish to
the reasonable satisfaction of Medley LLC that such tax has been paid or is not
payable.

 

(d)          Notwithstanding anything to the contrary herein, to the extent the
Corporation or Medley LLC shall determine that LLC Units do not meet the
requirements of Treasury Regulation section 1.7704-1(h), the Corporation or
Medley LLC may impose such restrictions on Exchange as the Corporation or Medley
LLC may determine to be necessary or advisable so that Medley LLC is not treated
as a “publicly traded partnership” under Section 7704 of the Code.
Notwithstanding anything to the contrary herein, no Exchange shall be permitted
(and, if attempted, shall be void ab initio) if, in the good faith determination
of the Corporation or of Medley LLC, such an Exchange would pose a material risk
that Medley LLC would be a “publicly traded partnership” under Section 7704 of
the Code.

 

(e)          For the avoidance of doubt, and notwithstanding anything to the
contrary herein, a LLC Unitholder shall not be entitled to exchange LLC Units to
the extent the Corporation determines that such Exchange (i) would be prohibited
by law or regulation (including, without limitation, the unavailability of any
requisite registration statement filed under the U.S. Securities Act of 1933, as
amended, or any exemption from the registration requirements thereunder) or (ii)
would not be permitted under any other agreements with the Corporation or its
subsidiaries to which such LLC Unitholder may be party (including, without
limitation, the Medley LLC Agreement) or any written policies of the Corporation
related to unlawful or inappropriate trading applicable to its directors,
officers or other personnel.

 

(f)          The Corporation may adopt reasonable procedures for the
implementation of the exchange provisions set forth in this Article II,
including, without limitation, procedures for the giving of notice of an
election of exchange.

 

 

 

 

SECTION 2.2.   Adjustment.

 

(a)          The Exchange Rate shall be adjusted accordingly if there is: (a)
any subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
LLC Units that is not accompanied by an identical subdivision or combination of
the Class A Common Stock; or (b) any subdivision (by any stock split, stock
dividend or distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse stock split, reclassification,
reorganization, recapitalization or otherwise) of the Class A Common Stock that
is not accompanied by an identical subdivision or combination of the LLC Units.
If there is any reclassification, reorganization, recapitalization or other
similar transaction in which the Class A Common Stock are converted or changed
into another security, securities or other property, then upon any subsequent
Exchange, an exchanging LLC Unitholder shall be entitled to receive the amount
of such security, securities or other property that such exchanging LLC
Unitholder would have received if such Exchange had occurred immediately prior
to the effective date of such reclassification, reorganization, recapitalization
or other similar transaction, taking into account any adjustment as a result of
any subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. Except as may be
required in the immediately preceding sentence, no adjustments in respect of
distributions shall be made upon the exchange of any LLC Unit.

 

SECTION 2.3.   Class A Common Stock to be Issued.

 

(a)          The Corporation shall at all times reserve and keep available out
of its authorized but unissued Class A Common Stock, solely for the purpose of
issuance upon an Exchange, such number of shares of Class A Common Stock as
shall be deliverable upon any such Exchange; provided that nothing contained
herein shall be construed to preclude Medley LLC from satisfying its obligations
in respect of the Exchange of the LLC Units by delivery of shares of Class A
Common Stock which are held in the treasury of the Corporation or Medley LLC or
any of their subsidiaries or by delivery of purchased shares of Class A Common
Stock (which may or may not be held in the treasury of the Corporation or any
subsidiary thereof). The Corporation and Medley LLC covenant that all Class A
Common Stock issued upon an Exchange will, upon issuance, be validly issued,
fully paid and non-assessable.

 

(b)          The Corporation and Medley LLC covenant and agree that, to the
extent that a registration statement under the Securities Act is effective and
available for shares of Class A Common Stock to be delivered with respect to any
Exchange, shares that have been registered under the Securities Act shall be
delivered in respect of such Exchange. In the event that any Exchange in
accordance with this Agreement is to be effected at a time when any required
registration has not become effective or otherwise is unavailable, upon the
request and with the reasonable cooperation of the LLC Unitholder requesting
such Exchange, the Corporation and Medley LLC shall use commercially reasonable
efforts to promptly facilitate such Exchange pursuant to any reasonably
available exemption from such registration requirements. The Corporation and
Medley LLC shall use commercially reasonable efforts to list the Class A Common
Stock required to be delivered upon exchange prior to such delivery upon each
national securities exchange or inter-dealer quotation system upon which the
outstanding Class A Common Stock may be listed or traded at the time of such
delivery.

 

 

 

 

SECTION 2.4.   Restrictions.

 

(a)          The provisions of Sections 8.02, 8.03, 8.04 and 8.06 of the Medley
LLC Agreement and the restrictions on transfer under any other agreements with
the Corporation or any of its subsidiaries to which an exchanging LLC Unitholder
may be party shall apply, mutatis mutandis, to any shares of Class A Common
Stock. In each case, the provisions of Sections 8.03 and 8.04 of the Medley LLC
Agreement shall apply in the aggregate to LLC Units and shares of Class A Common
Stock received in exchange for LLC Units held by each LLC Unitholder.

 

ARTICLE III

 

SECTION 3.1.  Additional LLC Unitholders. To the extent a LLC Unitholder validly
transfers any or all of such holder’s LLC Units to another person in a
transaction in accordance with, and not in contravention of, the Medley LLC
Agreement or any other agreement or agreements with the Corporation or any of
its subsidiaries to which a transferring LLC Unitholder may be party, then such
transferee (each, a “Permitted Transferee”) shall have the right to execute and
deliver a joinder to this Agreement, substantially in the form of Exhibit B
hereto, whereupon such Permitted Transferee shall become a LLC Unitholder
hereunder. To the extent Medley LLC issues LLC Units in the future, Medley LLC
shall be entitled, in its sole discretion, to make any holder of such LLC Units
an LLC Unitholder hereunder through such holder’s execution and delivery of a
joinder to this Agreement, substantially in the form of Exhibit B hereto.

 

SECTION 3.2.  Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this Section
3.2):

 

(a) If to the Corporation, to:

 

Medley Management Inc.

600 Montgomery St., 35th Floor

San Francisco, California 94111

Attention: General Counsel

Fax: (415) 358-5514
Email: john.fredericks@medleycapital.com

 

(b) If to Medley LLC, to:

 

Medley LLC

c/o Medley Management Inc.

600 Montgomery St., 35th Floor

San Francisco, California 94111

Attention: General Counsel

Fax: (415) 358-5514

Email: john.fredericks@medleycapital.com

 

 

 

  

(c) If to any LLC Unitholder, to the address and other contact information set
forth in the records of Medley LLC from time to time.

 

SECTION 3.3.  Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

SECTION 3.4.  Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

 

SECTION 3.5.  Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

SECTION 3.6.  Amendment. The provisions of this Agreement may be amended only by
the affirmative vote or written consent of each of (i) the Corporation, (ii)
Medley LLC and (iii) LLC Unitholders holding a majority of the then outstanding
LLC Units (excluding LLC Units held by the Corporation).

 

SECTION 3.7.  Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

 

SECTION 3.8.  Submission to Jurisdiction; Waiver of Jury Trial.

 



(a)          Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

 

 

 

  

(b)          Notwithstanding the provisions of paragraph (a), the parties hereto
may bring an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each party hereto
(i) expressly consents to the application of paragraph (c) of this Section 3.8
to any such action or proceeding and (ii) agrees that proof shall not be
required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate.

 

(c)          (i)          EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
3.8, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

 

(ii)         The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in the preceding paragraph of this
Section 3.8 and such parties agree not to plead or claim the same.

 

SECTION 3.9.  Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” format data file or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 3.9.

 

SECTION 3.10.  Tax Treatment. This Agreement shall be treated as part of the
partnership agreement of Medley LLC as described in Section 761(c) of the Code
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder. As required by the Code and the Treasury Regulations,
the parties shall report any Exchange consummated hereunder as a taxable sale of
the LLC Units by a LLC Unitholder to the Corporation, and no party shall take a
contrary position on any income tax return, amendment thereof or communication
with a taxing authority unless an alternate position is permitted under the Code
and Treasury Regulations and the Corporation consents in writing.

 

SECTION 3.11.  Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

 

 

 

  

SECTION 3.12.  Independent Nature of LLC Unitholders’ Rights and Obligations.
The obligations of each LLC Unitholder hereunder are several and not joint with
the obligations of any other LLC Unitholder, and no LLC Unitholder shall be
responsible in any way for the performance of the obligations of any other LLC
Unitholder hereunder. The decision of each LLC Unitholder to enter into to this
Agreement has been made by such LLC Unitholder independently of any other LLC
Unitholder. Nothing contained herein, and no action taken by any LLC Unitholder
pursuant hereto, shall be deemed to constitute the LLC Unitholders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the LLC Unitholders are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
hereby and the Corporation acknowledges that the LLC Unitholders are not acting
in concert or as a group, and the Corporation will not assert any such claim,
with respect to such obligations or the transactions contemplated hereby.

 

SECTION 3.13.  Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

  

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

  MEDLEY MANAGEMENT INC.         By: /s/ Brook Taube   Name: Brook Taube  
Title: Co-Chief Executive Officer and     Chief Investment Officer        
MEDLEY LLC         By: Medley Management Inc.,     its Managing Member        
By: /s/ Brook Taube   Name: Brook Taube   Title: Co-Chief Executive Officer and
    Chief Investment Officer         LLC UNITHOLDERS         B. TAUBE 2014
ASSOCIATES, LLC         By: /s/ Brook Taube   Name: Brook Taube   Title: Special
Managing Member         BROOK TAUBE TRUST         By: /s/ Brook Taube   Name:
Brook Taube   Title: Trustee

 

[Signature Page – Exchange Agreement]

 

 

 

 

  A. TAUBE 2014 ASSOCIATES, LLC         By: /s/ Seth Taube   Name: Seth Taube  
Title: Special Managing Member         S. TAUBE 2014 ASSOCIATES, LLC         By:
/s/ Seth Taube   Name: Seth Taube   Title: Special Managing Member         SETH
AND ANGIE TAUBE TRUST         By: /s/ Seth Taube   Name: Seth Taube   Title:
Trustee

 

[Signature Page – Exchange Agreement]

 

 

 

  

  /s/ Jeffrey Tonkel   Jeffrey Tonkel       /s/ Richard Allorto   Richard
Allorto       /s/ John Fredericks   John Fredericks       /s/ Christopher Taube
  Christopher Taube       /s/ Samuel Anderson   Samuel Anderson

 

[Signature Page – Exchange Agreement]

 

 

 

  

EXHIBIT A

 

[FORM OF]
ELECTION OF EXCHANGE

 

Medley Management Inc.

375 Park Avenue, 33rd Floor

New York, New York 10152

Attention: General Counsel

 

Medley LLC

c/o Medley Management Inc.

375 Park Avenue, 33rd Floor

New York, New York 10152

Attention: General Counsel



Reference is hereby made to the Exchange Agreement, dated as of  September 23,
2014 (the “Exchange Agreement”), among Medley Management Inc., a Delaware
corporation, Medley LLC, a Delaware limited liability company, and the holders
of LLC Units (as defined herein) from time to time party thereto. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Exchange Agreement.

 

The undersigned LLC Unitholder hereby transfers to the Corporation, for the
account of Medley LLC, the number of LLC Units set forth below in exchange for
shares of Class A Common Stock to be issued in its name as set forth below, as
set forth in the Exchange Agreement.

 

Legal Name of LLC
Unitholder: ___________________________________________________

 

Address: ___________________________________________________________________

 

Number of LLC Units to be
exchanged: _____________________________________________

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the LLC Units subject to this
Election of Exchange are being transferred to the Corporation free and clear of
any pledge, lien, security interest, encumbrance, equities or claim; and (iv) no
consent, approval, authorization, order, registration or qualification of any
third party or with any court or governmental agency or body having jurisdiction
over the undersigned or the LLC Units subject to this Election of Exchange is
required to be obtained by the undersigned for the transfer of such LLC Units to
the Corporation.

 

 

 

 

 

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or of Medley LLC as the attorney of the undersigned, with full power
of substitution and resubstitution in the premises, to do any and all things and
to take any and all actions that may be necessary to transfer to the
Corporation, for the account of Medley LLC, the LLC Units subject to this
Election of Exchange and to deliver to the undersigned the shares of Class A
Common Stock to be delivered in exchange therefor.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 







          Name:             Dated:    

 



 

 

  

EXHIBIT B

 

[FORM OF]
JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of September 23, 2014 (the “Agreement”), among Medley
Management Inc., a Delaware corporation (the “Corporation”), Medley LLC, a
Delaware limited liability company, and each of the LLC Unitholders from time to
time party thereto. Capitalized terms used but not defined in this Joinder
Agreement shall have their meanings given to them in the Agreement. This Joinder
Agreement shall be governed by, and construed in accordance with, the law of the
State of Delaware. In the event of any conflict between this Joinder Agreement
and the Agreement, the terms of this Joinder Agreement shall control.

 

The undersigned hereby joins and enters into the Agreement having acquired LLC
Units in Medley LLC. By signing and returning this Joinder Agreement to the
Corporation, the undersigned accepts and agrees to be bound by and subject to
all of the terms and conditions of and agreements of a LLC Unitholder contained
in the Agreement, with all attendant rights, duties and obligations of a LLC
Unitholder thereunder. The parties to the Agreement shall treat the execution
and delivery hereof by the undersigned as the execution and delivery of the
Agreement by the undersigned and, upon receipt of this Joinder Agreement by the
Corporation and by Medley LLC, the signature of the undersigned set forth below
shall constitute a counterpart signature to the signature page of the Agreement.

 



  Name:    



 

  Address for Notices:   With copies to:                                        
                  Attention:                

 

 

 

 